By the court.
We cannot distinguish between the reservation of a right or privilege of entering on a particular, designated part of a tract conveyed, and carrying away stone, and a reservation of the use of a marble quarry, out of the land conveyed, for a limited time. Whether it is an exclusive use, or a use in common, may be a question; but it is the same in both cases. We think, therefore, that this case is substantially governed by that of Farnum v. Platt, 8 Pick. 339. The only difference is, that in the case cited, the use reserved was for a term of years; in this case, it is a reservation to the grantor generally, which, being without words of limitation, is a right for his life. We are of opinion, therefore, that the reservation recited did not constitute a mere privilege to *148Lyman to take stone personally, but was a right and interest .in the use of the ledge, which was assignable ; and the de fendants, having obtained a right of him, were not chargeable with the trespass complained of.

Report accepted, and judgment thereon for the defendants.